Citation Nr: 0020079	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-18 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral stress 
fractures of the ankles.

2.  Entitlement to service connection for a stress fracture 
of the right medial tibial plateau.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for numbness of the 
toes of both feet.

5.  Entitlement to service connection for tendonitis of the 
left foot, claimed as fallen arches of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



INTRODUCTION

The veteran served on active duty from August 11, 1994 to 
November 16, 1994.  The veteran's primary specialty was as a 
basic airman.  She did not have overseas duty.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Regional Office (RO) 
which denied service connection for the disabilities at 
issue.  The case was remanded in May 1997 for additional 
development.  The case is again before the Board for final 
appellate review.  

In December 1999, the appellant's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
1991) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  

In February 2000, the expert medical opinion was received and 
was referred to the appellant through her representative for 
review and the submission of any additional evidence or 
argument.  38 C.F.R. § 20.1304(c) (1999).  In March 2000, the 
veteran's representative indicated that there would be no 
further additional written argument or evidence presented.  


FINDINGS OF FACT

1.  The in-service treatment for bilateral stress fractures 
of the ankles and the right medial tibial plateau, the 
appellant's account, and the post-service medical records 
within a few months of service separation showing a diagnosis 
of minimal sequelae from stress fractures render the 
veteran's claim for service connection for bilateral stress 
fractures of the ankles and a stress fracture of the right 
medial tibial plateau plausible.

2.  It has not been demonstrated that the veteran has post 
service bilateral knee disability, fallen arches of both 
feet, or disability resulting from a stress fracture of the 
right medial tibial plateau.  

3.  No competent evidence has been submitted that tends to 
link post service numbness of the toes of both feet or 
tendonitis of the left foot to military service.  


CONCLUSIONS OF LAW

1.  The claims for service connection for bilateral stress 
fractures of the ankles and a stress fracture of the right 
medial tibial plateau are well-grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  Residual disability of a stress fracture of the right 
medical tibial plateau was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991).

3.  The claims for service connection for a bilateral knee 
disability, numbness of the toes of both feet, and tendonitis 
of the left foot, claimed as fallen arches of both feet, are 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of the veteran's enlistment examination dated in 
January 1994, examination of the lower extremities was 
normal.  There was no pertinent history reported.  

The service medical records show that the veteran was seen in 
late August 1994 for complaints of bilateral ankle pain of 
two weeks' duration and bilateral knee pain.  She denied any 
history of trauma.  The assessment was shin splints.  Her 
symptoms persisted and she was seen again the next month for 
complaints of increasing pain in the lower extremities, 
including the right knee and left ankle.  A bone scan 
revealed stress fractures of both ankles, the right medial 
tibial plateau and the right first metatarsal.  The veteran 
was separated from service due to these disabilities.  

Physical therapy records dated in mid-September 1994 show 
that the veteran had improving left ankle problems.  
Objective examination included bilateral flat feet.  Shoe 
inserts were recommended.  

Service medical records dated September 30, 1994, show that 
the veteran complained of pain over the 
cuneiforms/metatarsal.  The assessment was left foot pain 
secondary to possible compensating gait.  In both September 
and October 1994, the veteran was placed on profile for 
stress fractures and left foot pain.  Physical examination of 
the left foot in October 1994 revealed no ligament laxity.  
The assessment in later October 1994 was mildly symptomatic 
stress fractures.  

A medical board evaluation in October 1994 indicates that the 
veteran completed 17 days of basic military training.  It was 
noted that the veteran initially presented on September 7, 
1994, with complaints of bilateral ankle pain of 2 weeks' 
duration and right knee pain of 4 days' duration.  She 
underwent 5 1/2 weeks of physical therapy and noted 
significant improvement of the symptoms.  Physical 
examination demonstrated mild medial tibial tenderness of the 
right lower extremity and bilateral ankle and shin 
tenderness.  The final diagnoses were bilateral ankle stress 
fractures, Grade III; right medial tibial plateau stress 
fracture, Grade II.  It was noted that the diagnoses occurred 
in the line of duty.  It was concluded that the conditions 
did not exist prior to the veteran's entry into service.  

The veteran was afforded orthopedic and podiatry examinations 
by the Department of Veterans Affairs (VA) in April 1995.  
During the orthopedic examination, the ankles had complete 
range of motion; slight tenderness was noted bilaterally 
below the medial malleolus.  The ligaments were solid, 
without evidence of laxity; inversion and eversion were 
normal.  There was slight tenderness over the medial plateau; 
the tibiae were nontender along the shaft.  Ligaments were 
strong and intact without evidence of laxity; there was no 
instability of either knee.  A bone scan was not conducted.  
X-rays demonstrated no gross abnormalities of either knee or 
either ankle.  The examiner diagnosed stress fractures 
somewhere around the ankles and proximal tibias, exactly 
where was not identified, but sequelae were minimal.  

The podiatry examination revealed that the veteran had 
predominantly left foot problems and complaints of numbness 
involving the toes of both feet.  The veteran reported a 
fallen arch on the left foot with pain in the posterior 
tibial tendon distribution since about the second week of 
basic training.  The assessments were tendonitis of the left 
foot associated with overuse pronation and tibiovarum but 
without evidence of fallen arch or failure of tendon 
function, and compression neuritis of both great toes.  

The veteran submitted copies of medical texts regarding 
stress fractures and avascular necrosis in July 1995 and 
April 1996.  She also submitted a copy of the service medical 
board findings in which a 20.9 disability from bilateral 
stress fractures was noted.  

On podiatric examination in January 1998, the veteran 
reported that she had no foot problems prior to service.  She 
stated that her symptoms evolved in the 5th week of basic 
training.  She complained of anterior ankle joint pain as 
well as medial more than lateral bilateral subtalar joint 
line symptoms aggravated by prolonged standing.  The veteran 
also complained of numbness of both great toes.  

Physical examination showed that the veteran's ankles were 
unstable to anterior drawer examination, left more than 
right, with elicitable crepitance on the left side.  There 
was full range of motion of the ankles.  Her joints were 
tender.  The diagnoses were unstable ankles, left more than 
right, with early degenerative joint disease and subtalar 
joint synovitis which would likely respond to biomechanical 
stability; and neurapraxia of both great toes secondary to 
hyperkeratotic build-up about the plantar medial aspect of 
the toes.   

A VA neurological examination in January 1998 shows that the 
examiner had the claims file available for review.  Motor 
examination revealed normal strength in the legs, without 
atrophy or fasciculations.  Reflexes were 1/4 and symmetric.  
There was full range of motion of the ankles and toes.  
Sensory examination was intact to pin prick except on the 
plantar aspect of the big toe on both sides.  The diagnosis 
was unexplained numbness of the big toes only.  The examiner 
opined that it was difficult to explain how stress fractures 
of the ankle not treated with any kind of compressive device 
would cause numbness of the big toes.  The opinion was that 
the numbness was probably unrelated to the stress fractures.  
Laboratory studies were recommended to rule out an underlying 
peripheral neuropathy.  

The veteran was provided laboratory studies in conjunction 
with a VA neurological examination in April 1998 in order to 
rule out neuropathy.  The veteran reported a 4-year history 
of numbness in the inner aspect of the big toes of both feet.  
The symptoms were reportedly stationary since the onset, with 
no progression.  Objective examination revealed no wasting or 
weakness of the foot muscles or lower extremity muscles.  
Sensation to touch and prick was decreased in the inner 
aspect of the big toes.  Deep tendon reflexes were normal.  
The impression was no electrodiagnostic evidence of medial 
plantar neuropathy or peripheral neuropathy.  The clinical 
impression was possible digital neuropathy, which could not 
be confirmed with available electrodiagnostic techniques and 
equipment.

During VA orthopedic examination of April 1998, the examiner 
noted that the claims file was reviewed.  The veteran 
complained that about once per month she developed some mild 
discomfort in the medial area of the right knee which lasted 
one day and then spontaneously resolved.  The right knee 
discomfort did not interfere or limit the veteran's 
activities in any way.  

Physical examination revealed that the veteran walked with a 
normal gait.  In the standing position, she had a very mild 
genu valgum, bilaterally.  Range of motion of the knees was 0 
to 5 degrees of hyperextension bilaterally, and 0 to 130 
degrees of flexion bilaterally; the movements were without 
crepitus and were not accompanied by any pain.  There was no 
effusion or ligamentous instability.  She had bilaterally 
hypermobile patellae that did not dislocate.  Very mild 
tenderness to palpation of the inferior pole of the right 
patella and mild tenderness over the medial retinacular 
structures of the left knee were elicited.  She had some very 
mild discomfort in the flexed positions with quadriceps 
contraction on the right side only.  

Further examination of the lower extremities showed a mild 
tibia varum and mild internal tibial torsion.  X-rays of both 
knees were within normal limits; the examiner noted that 
there was no significant pathology related to the veteran's 
knees.  

An opinion by a VHA expert was received by the Board in 
February 2000.  The specialist had been asked to respond to 5 
specific questions, as noted below:

1.  Identify any post service disability that is related to 
the veteran's stress fractures of the ankles that occurred 
during the military service.  

The specialist responded that a review of the medical records 
showed no clear evidence of post service impairment.  
However, suggestions were made that could help in identifying 
the presence of such disability at this point in time.  

2.  Identify any post service disability that is related to 
the veteran's stress fractures of the right medial tibial 
plateau that occurred during military service.  

The specialist noted that following a review of the record, 
there was no post service impairment that could be related to 
the veteran's stress fracture.  The specialist described 
several observations in the various medical reports that 
justified this conclusion.  


3.  Identify any post service knee disability.  

The specialist reviewed the record and concluded that there 
was no evidence of bilateral knee impairment.  

4.  What is the degree of probability that the veteran's 
numbness of the toes of both feet is casually related to 
military service?

Again, the specialist noted that the record had been 
reviewed.  The opinion was that it was unlikely that the 
numbness of the toes of both feet was related to the 
veteran's military service.  

5.  Does the post service evidence show that the veteran has 
tendonitis or fallen arches of either foot?  If so, what is 
the degree of probability that such disorder found is 
causally related to service?

The specialist indicated that there was no evidence of fallen 
arches of either foot, including on the physical examinations 
subsequent to service.  It was stated that there was evidence 
of posterior tibial tendonitis during the examination in 
April 1995, without any prior evidence of such disorder.  The 
specialist concluded that there was a low probability that 
the post service tendonitis was causally related to military 
service.    

Legal Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has articulated the 
requirements for a well grounded claim for service connection 
as follows: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).  Where the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is "plausible" is required in order for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 504; 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 

Where a claim is well grounded VA shall assist the claimant 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable to well ground a claim where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity is 
demonstrated thereafter, and if competent evidence relates 
the present condition to the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).   

Analysis

Bilateral stress fractures of the ankles and right medial 
tibial plateau

If the veteran has recently been discharged from service, the 
nature of his or her condition and its treatment history are 
clearly relevant to the inquiry of well groundedness.  See 
Hampton v. Gober, 10 Vet. App. 481, 482-483 (1997).  Based on 
the facts of this case, the Board finds that the veteran's 
claim for service connection for bilateral stress fractures 
of the ankles and right medial tibial plateau is well 
grounded.  That is, the veteran had in-service treatment for 
stress fractures, on various occasions, and there were 
findings of such disorders on medical board evaluation prior 
to service discharge.  Within a few months of service, a VA 
examination contained a diagnosis of "stress fractures 
somewhere around the ankles and proximal tibias," exactly 
where not identified, but with minimal sequelae.  Given these 
limited circumstances (i.e., the in-service treatment, the 
appellant's post service contentions, and the post-service 
medical records within a few months of service separation), 
the Board believes that appellant's claimed entitlement to 
service connection for disorder related to past stress 
fractures is a "plausible" claim as defined by law.  See 
Hampton, 10 Vet. App. at 482.

When a veteran's claim is found to be well grounded, the VA 
then has a duty to assist the veteran in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  With 
regard to the claim for service connection for bilateral 
stress fractures of the ankles, the VHA specialist made 
recommendations regarding development that would assist in 
identifying whether the veteran has current disability that 
may be attributed to service.  Accordingly, this issue must 
be remanded in order to ensure that the duty to assist under 
38 U.S.C.A. § 5107 has been satisfied.  

As for the claim for service connection for a stress fracture 
of the right medial tibial plateau, the Board finds that the 
VA's duty to assist has been satisfied.  The veteran was 
provided several specialist examinations, and the Board 
sought an opinion from a VHA expert.  In sum, all relevant 
evidence necessary for an equitable disposition of the claim 
has been obtained, and the duty to assist under 38 U.S.C.A. 
§ 5107 has been satisfied.  Further, while the RO denied this 
issue on a different basis than the Board herein, the Board 
finds that the veteran's due process rights have not been 
violated.  A review of the statement of the case and the 
supplemental statements of the case shows that the veteran 
was apprised of the laws and regulations pertinent to a claim 
for service connection and what evidence was necessary for a 
resolution in the veteran's favor.  The veteran was provided 
the opportunity to present any additional evidence.  Under 
these circumstances, the Board will proceed with the appeal.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Although the claim is well grounded, the preponderance of the 
evidence is nevertheless against the claim for service 
connection for a stress fracture of the right medial tibial 
plateau.  In determining that the appellant's claim is well-
grounded, the credibility of evidence has been presumed and 
the probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Clearly, the service medical records demonstrate the presence 
during service of a stress fracture of the right medial 
tibial plateau.  However, for a grant of service connection, 
the claimant must currently have a disability.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  The Board notes that the VA 
examination in April 1995 contained a diagnosis of stress 
fracture "somewhere around" the proximal tibia with minimal 
sequelae.  This evidence tends to support the veteran's 
claim, but is of low probative value.  That is, the VA 
examination report with this diagnosis is vague in nature and 
does not necessarily imply that there is any residual 
disability.  Further, the examiner doesn't seem to be clear 
as to the location of the prior stress fracture.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board may not ignore the opinion of a 
physician, it is certainly free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  

Of higher probative value is the VHA specialist's opinion 
regarding the absence of impairment related to a stress 
fracture of the right medial tibial plateau.  This specialist 
had the opportunity to undertake a review of the veteran's 
complete claims file.  Such an opportunity allowed for a 
sound basis on which to render an opinion.  Additionally, and 
unlike the earlier VA examiner, the VHA specialist was very 
specific about discussing the relevant information regarding 
this particular claim, and the rationale for the opinion is 
clearly identified.  These elements factor into the Board's 
conclusion that the VHA opinion is of higher probative value.  
Id.  As to this issue, the VHA examiner found that "there is 
no post service impairment that can be related to the 
veteran's stress fracture."  

The Board notes that the veteran claims that there is current 
disability from the right medial tibial plateau stress 
fracture that she had during service.  Although the veteran 
is competent to testify as to in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render her opinions on medical 
diagnoses or causation competent.  Thus, the veteran's 
opinions as to medical diagnosis and causation do not have 
any probative value.  

The Board also acknowledges that in support of her lay 
assertions the veteran has submitted a copy of pages of 
medical text evidence pertinent to stress fractures.  A 
review of the text submitted, to include the specific 
passages highlighted by the veteran, fails to show that such 
medical treatise information "standing alone, discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  See Wallin v. 
West, 11 Vet. App, 509, 514 (1998).  That is, the text does 
not link the veteran's service symptoms to any problems 
diagnosed after service.  As such, the medical text is of no 
probative value.

In light of the greater weight being placed on the VHA 
expert's opinion that finds no post service disability, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a stress fracture of the 
right medial tibial plateau.     


Bilateral knee disability, numbness of the toes of both feet, 
and tendonitis of the left foot, claimed as fallen arches of 
both feet

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

With regard to the issue of service connection for a 
bilateral knee disability, the Board finds that the 1st step 
described above has not been met.  Id.  That is, medical 
evidence of a current bilateral knee disability has not been 
presented.  There were no findings of a knee disability 
during VA examination in April 1998.  Moreover, the VHA 
specialist who reviewed the veteran's claims file determined 
that "there is no evidence of impairment of the right knee 
and there is no evidence of impairment of the left knee."  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran has contended that she has a disability of both 
knees, she is not able to provide competent opinions as to 
medical diagnosis or causation.  This case requires medical 
evidence that identifies a specific knee disability that is 
related to service.  Lay assertions of medical causation will 
not suffice initially to establish a plausible, well-grounded 
claim, under 38 U.S.C.A. § 5107(a).  Id.  

The law specifically limits entitlement to service connection 
to disease or injury which results in disability.  In the 
absence of a finding by medical evidence of a present 
disability, the Board finds that the claim for service 
connection is not plausible and, therefore, not well-
grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Accordingly, this issue must be denied.  

As to the issue of service connection for numbness of the 
toes of both feet, the Board finds that the 3rd step 
described in Caluza has not been met.  The medical evidence 
shows a post service disability manifested by numbness of the 
toes of both feet.  However, no medical examiner has linked 
such post service disability to service in any way.  The VA 
examiner in 1998 found unexplained numbness and the opinion 
was that is was probably not related to the service stress 
fractures.  The VHA examiner also opined that it was unlikely 
that the numbness to the toes of both feet was related to the 
veteran's service.  

As noted above, the presence of a medical disability and its 
relationship to service requires medical nexus evidence to 
well ground the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The veteran's contention that the current 
numbness of the toes of the feet is causally related to 
service is not supported by medical evidence, and she is 
unable to provide a competent opinion.  Espiritu, 2 Vet. App. 
at 494.  In the absence of competent, i.e., medical evidence, 
that tends to link the post service numbness to service, the 
claim for service connection must be denied as not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

During service, shoe inserts were recommended in mid-
September 1994 for bilateral flat feet.  Significantly, 
however, the post service medical evidence does not show 
medical findings of flat feet/fallen arches.  In April 1995, 
the VA examiner found no clear "fallen arches."  The VHA 
specialist also indicated that there was no evidence of 
fallen arches of either foot, including on the physical 
examinations subsequent to service.  In the absence of 
evidence of a present disability, the Board finds that this 
aspect of the claim for service connection is not plausible 
and, therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).

With regard to tendonitis, there is no medical opinion that 
links any post service (current) disability to service.  In 
fact, the VHA specialist stated that there was a low 
probability that the posterior tibial tendonitis is causally 
related to military service.  In the absence of competent 
medical evidence to link the veteran's claimed tendonitis of 
the left foot to service, the claim for service connection is 
not well grounded and must be denied.  Caluza, 7 Vet. App. at 
506 (1995).   

In support of the veteran's lay statements, which are not 
competent evidence to link a post service medical disability 
to service, Espiritu, supra, the veteran submitted copies of 
medical text regarding tenosynovitis which the Board has 
reviewed.  In sum, the text, again, discusses generic 
relationships but not with a degree of certainty such that, 
under the facts of this specific case, there is at least a 
plausible association of a post service disability to service 
based upon objective facts rather than on the veteran's 
unsubstantiated lay opinion that concerns medical matters.  
See Wallin v. West, 11 Vet. App, 509, 514 (1998).  As such, 
the medical text is insufficient to well-ground the claim.


ORDER

As the claims of entitlement to service connection for a 
bilateral knee disability, numbness of the toes of both feet, 
and tendonitis of the left foot, claimed as fallen arches of 
both feet, are not well-grounded, the appeal is denied.  

The claim of entitlement to service connection for a stress 
fracture of the right medial tibial plateau is denied.   

The claim of entitlement to service connection for bilateral 
stress fractures of the ankles is well-grounded.


REMAND

For the reasons described above, the Board has found the 
veteran's claim for service connection for bilateral stress 
fractures of the ankles to be well grounded.  In light of the 
February 2000 VHA specialist's recommendations and in order 
to ensure that due process requirements under 38 U.S.C.A. 
§ 5107 have been satisfied, the case is remanded to the RO 
for the following:  

1.  The veteran should be contacted and 
advised that she has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran should be requested 
to furnish a copy of any bone scan films 
that she might have in her possession, 
either from the time of service or 
thereafter.  

2.  The RO should attempt to obtain the 
initial films of the bone scan that were 
taken during service.  If those are 
obtained, the veteran should then be 
scheduled for a bone scan in order for 
the current examiner to compare the 
service and post service films.  The 
examiner should be asked to provide an 
opinion as to whether there is increased 
uptake in the same regions (that in 
service in 1994 and currently).  

3.  When this development has been 
completed to the extent possible, the RO 
should formally readjudicate the issue of 
entitlement to service connection for 
bilateral stress fractures of the ankles.  

If the benefit sought on appeal remains denied, the veteran 
and her representative should be provided with an appropriate 
supplemental statement of the case and afforded a reasonable 
period of time in which to respond.  Thereafter, the case, in 
accordance with the current appellate procedures, should be 
returned to the Board for further appellate review.  

By this remand, the Board intimates no opinion as to the 
final outcome.  No action is required of the veteran until 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been 



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


